Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        28-SEP-2022
                                                        02:04 PM
                                                        Dkt. 15 ODAC


                          SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


        MICHAEL G. JONES and JENNIFER O. JOHNSTON-JONES,
 as Trustees of the Michael G. Jones and Jennifer O. Johnston-
            Jones Family Trust Dated March 15, 2007,
   Respondents/Plaintiffs/Counterclaim Defendants-Appellees,

                                vs.

                      COLLEEN O’SHEA BRADY,
   Petitioner/Defendant/Counterclaimant/Third-Party Plaintiff-
                            Appellant,

                                vs.

 MICHAEL G. JONES and JENNIFER O. JOHNSTON-JONES, individually,
                Third-Party Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CASE NO. 2CC171000212)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Petitioner/Defendant/Counterclaimant/Third-Party
Plaintiff-Appellant Colleen O’Shea Brady’s Application for Writ
of Certiorari filed on August 7, 2022, is rejected.
          DATED:   Honolulu, Hawaiʻi, September 28, 2022.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Michael D. Wilson

                               /s/ Todd W. Eddins




                                 2